DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-11-2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jauch (US Patent No. 2,772,817) in view of Podesta (US Patent No. 5,228,601).
Re. claim 19, Jauch discloses a method of dispensing a fluid comprising: removing a cap from a packaging (see col. 3, lines 30-31); holding a fluid dispenser over the packaging (inherently disclosed as the device is rotated to a vertical position with the neck facing upward (see col. 3, lines 28-30) which would necessarily require the pump to be re-installed from a position over the packaging); the dispenser with the packaging (see col. 3, lines 30-35); turning the fluid dispenser and the packaging over so that an opening of the packaging (at the neck of the container) is facing downwards towards a dispenser bulb (26) of the fluid dispenser (see col. 3, lines 30-37), and a fluid within the packaging flows down into a reservoir in the dispenser bulb (see col. 3, lines 30-37); and squeezing the dispenser bulb to open a dispenser pore in the dispenser bulb and dispense the fluid within the reservoir out of the dispenser pore in the dispenser bulb (see col. 3, lines 41-49).  
Jauch does not explicitly recite sliding the fluid dispenser downwards over the packaging until the fluid dispenser is engaged with the packaging engaging.
Podesta teaches that it is old and well known in the art of dispensers to provide a method of removing a cap from a bottle and sliding the bottle into a dispenser until it is engaged therewith (see col. 2, lines 1-10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jauch by including the bottle receiving means as taught by Podesta, requiring the method step of sliding the of neck of the packaging through a hole to allow the device to be used with a variety of different size and shaped bottles (see Podesta; col. 2, lines 27-30).
Re. claim 20, Jauch further discloses the method comprising releasing the dispenser bulb so that the dispenser pore closes and fluid within the packaging drains  down into the reservoir of the dispenser bulb (see col. 3, lines 54-62.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Haines (US Patent No. 996,330), is analogous because it discloses methods of dispensing comprising draining fluid from a packaging through an opening at a top of the bulb, the fluid draining into the bulb under the force of gravity; and a dispenser pore, wherein the dispenser pore remains closed when the dispenser bulb is in a relaxed conformation, and wherein the dispenser pore is adapted to open and release a fluid stored in the inner reservoir when the bulb is squeezed by a user. 
Wright (US Patent Publication No. 2009/0196677) is analogous because it discloses the use of forming fluid dispensing valves from silicone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754